DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 10736402. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 removes functional language “A cosmetics 
Claim 10 also removes function language “said base unit further comprises a magnetic floor 

Claim 2 recites that the “lighted mirror unit comprises a plurality of light sources emitting light from said mirror.” Therefore, claims 1 and 2 are equivalent to claim 1 of U.S. Patent No. 10736402
Below are changes made to the claims of U.S. Patent No. 10736402 to achieve the claims of the instant application.

1.  A cosmetics case comprising: a base unit comprising a compartment t least one light sourceclosing said compartment with said mirror and said light sourceopen and said  illuminates said compartment. 
 
 
 3. The cosmetics case of claim 2, wherein said base unit further comprises a mounting portion comprising a hole and a cavity adapted to rotatably receive said hinge. 
 
 
 4. The cosmetics case of claim 3, wherein said base unit further comprises a retaining member engaged with said mounting portion; said retaining member comprising a hole and a cavity adapted to mate with said hole and said cavity of said mounting portion, respectively, to form a complete hole and a complete cavity to rotatably receive said hinge. 
 
 
 5. The cosmetics case of claim 4, wherein said lighted mirror unit further comprises a housing comprising a mounting cavity rotatably engaged with said hinge of said base unit. 
 
 
 6. The cosmetics case of claim 5, wherein said mounting cavity comprises a left inner sidewall and a right inner side wall; each of said left and right inner sidewalls comprise a plurality of in-dents; said hinge of said base unit comprises a left end portion and a right end portion; each of said left and right end portions comprise a plurality of out-dents that rotatably engage with said in-dents of said left and right inner side walls of said mounting cavity. 
 
 
 7. The cosmetics case of claim 
 
 
 8. The cosmetics case of claim 7, further comprising a micro-
 
 
 9. The cosmetics case of claim 8, further comprising a switch adapted to send a signal to said micro-controller to activate said light emitting diodes to a selected light intensity. 
 
 
 10. The cosmetics case of claim 9, wherein said switch comprises a capacitive touch sensor. 
 
 
11. The cosmetics case of claim 1, wherein said base unit further comprises a magnetic floor
 
 
12.   The cosmetics case of claim 1, wherein said s a light emitting diode.

Allowable Subject Matter
Claims 1-12 would be allowable if the nonstatutory double patenting rejection is overcome.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the cosmetics case of claim 1, wherein “; said lighted mirror unit being engaged with said hinge of said base unit between a closed position where said lighted mirror unit is resting upon said base unit with said mirror and said light sources facing away from said compartment”. Claims 2-12 would be allowed for the same.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200077766 A1 teaches an illuminated compact case.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Britt D Hanley/Primary Examiner, Art Unit 2875